DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 5-6, filed 04/13/2022, with respect to the rejections of claims 2, 3, and 7 under 35 USC 101 and the rejections of claims 5 and 7 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The rejections of claims 2, 3, and 7 under 35 USC 101 and the rejections of claims 5 and 7 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments, see Remarks pg. 6-7, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive in view of the amendment to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaufman et al. (US 2012/0156648) and Zhang et al. (CN 105708543). See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites, “A mouthpiece for skin treatment, the mouthpiece comprising: an external power electrode unit,” see ll. 1-2. Looking to the originally filed application, it is clear that the mouthpiece does not comprise the external power electrode unit; rather, the handpiece comprises the external power electrode unit (para. 40 & 43 of specification; Fig. 5, handpiece 20 comprises power electrode unit 22). There is no support in the originally filed application for the mouthpiece comprising the external power electrode unit. As such, this limitation fails to comply with the written description requirement and thus comprises new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “an external power electrode unit”. As explained above in the rejection under 35 USC 112(a), there is no support in the originally filed application for this limitation being a part of the mouthpiece; rather, there is support for the handpiece comprising the external power electrode unit. As such, it is unclear whether or not Applicant intends to claim this limitation as being part of the handpiece, or the mouthpiece as currently claimed. For examination purposes, this limitation has been interpreted as “a connection to a handpiece comprising an external power electrode unit,” as supported by Fig. 5 of the originally filed application.
Also regarding claim 1, the claim recites, “a plurality of needle electrodes configured to move in a vertical direction”. This limitation is indefinite because it is unclear what “a vertical direction” is without some point of reference. Looking to Fig. 5 & para. 56 of the originally filed application, it is clear that a vertical direction describes a longitudinal direction of the handpiece. For examination purposes, this limitation has been interpreted as “a plurality of needle electrodes configured to move in a longitudinal direction of the handpiece”, as supported by the originally filed disclosure.
Also regarding claim 1, the claim recites, “the tip end of the power electrode unit”, see ll. 18. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a tip end of the power electrode unit”.
Also regarding claim 1, the claim recites, “a deep part of the skin”, see ll. 21. The term “deep part of the skin” in claim 1 is a relative term which renders the claim indefinite. The term “deep part of the skin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, there are no examples provided in the specification of what structures of the skin would be considered deep parts of the skin. As such, it is unclear what the metes and bounds of this limitation are, and so this limitation renders the claim indefinite. For examination purposes, the claim has been interpreted without this limitation
As a result of dependence on claim 1, subsequent dependent claims 2-3 and 5-9 are also rendered indefinite.
Regarding claim 10, the claim recites, “the external power electrode unit,” see ll. 6-7. As explained above in the rejection under 35 USC 112(a), there is no support in the originally filed application for this limitation being a part of the mouthpiece; rather, there is support for the handpiece comprising the external power electrode unit. As such, it is unclear whether or not Applicant intends to claim this limitation as being part of the handpiece, or the mouthpiece as currently claimed. For examination purposes, this limitation has been interpreted as “the external power electrode unit of the handpiece”, in line with the interpretation of claim 1 set forth in the rejection of claim 1 under 35 USC 112(b) above, as supported by the originally filed disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0254243) in view of Nemeh et al. (US 2016/0038734) (hereinafter Nemeh), further in view of Kaufman et al. (US 2012/0156648) (hereinafter Kaufman), further in view of Zhang et al. (CN 105708543) (hereinafter Zhang).
Regarding claim 1, Kim discloses a mouthpiece for skin treatment (Abstract), the mouthpiece comprising: a connection to a handpiece comprising an external power electrode unit (Fig. 1, mouthpiece 200 is connected to handpiece 100 comprising external power electrode unit 116); a frame (Fig. 1 & 3, oral insertion module 200); and a ground electrode unit on the frame (electrodes 210; Fig. 8-11 depict instances where electrodes 210 act as ground electrodes for current applied by main electrode 116), wherein the frame includes: a first frame disposed in front; a second frame extending rearward from one end portion of the first frame; and a third frame extending rearward from an opposite end portion of the first frame (Fig. 3 depicts first frame as front portion of mouthpiece, second and third frames extend from each side of first frame to form jaw shape for receiving teeth), and wherein the ground electrode unit is integrally formed with the first frame, the second frame, and the third frame (Fig. 3 depicts electrodes 210 on each frame), wherein the ground electrode unit electrically interacts with the external power electrode unit (Fig. 1, main electrode 116; Fig. 8-11 depict electrical interaction between ground electrodes 210 and power electrode 116), wherein the power electrode unit has a tip configured to be positioned to oppose to the ground electrode unit, such that an oral mucous is positioned between the ground electrode unit and a tip end of the power electrode unit (Fig. 8-11 depict tip of power electrode 116 being placed opposed to ground electrodes 210 such that oral mucous 80 is positioned between ground electrodes and power electrode).
Kim does not disclose that the ground electrode unit is integrally formed with the first frame, the second frame, and the third frame while continuously extending. Nemeh, however, teaches systems and methods for reducing or altering oral bacteria (Abstract) wherein electrode lines 310 and 320 continuously extend along the first, second, and third frames of the device 300 (Fig. 3). Nemeh also teaches that electrodes 310 and 320 follow a bipolar configuration, wherein electrodes 310 and 320 act interchangeably as the anode or cathode because the polarity can be reversed (Para. 67). Thus, Nemeh teaches that electrodes 320 on the first frame can be the ground electrode since electrode 320 can be the anode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kim such that the ground electrode unit is integrally formed with the first frame, the second frame, and the third frame while continuously extending by including Nemeh’s electrode arrangement. Making this modification would be useful for providing an electrode arrangement useful for providing a number of therapeutic prophylactic, and regenerative benefits including killing oral microbes, increasing oral vasodilation, reducing oral biofilm, improving oral blood circulation, reversing oral bone resorption, promoting oral osteogenesis, treating gum recession, fostering gingival regeneration, the treatment of gingivitis, periodontitis, and oral malodor, and other systemic diseases correlated with oral pathogens, as taught by Nemeh (Abstract).
Kim in view of Nemeh does not teach that an alternating current (AC) in a high frequency wavelength band flows through the electrodes. 
Kaufman, however, teaches an apparatus for delivering a therapeutic agent to dental tissue (Front Page), wherein a motivating frequency comprising an AC signal having a high frequency can be used to motivate at least one therapeutic agent into dental tissue (Para. 118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kim in view of Nemeh such that the ground electrode unit electrically interacts with an external power electrode unit such that an alternating current (AC) current in a high frequency wavelength band flows. Making this modification would be useful for motivating at least one therapeutic agent into dental tissue, as taught by Kaufman. 
Finally, Kim in view of Nemeh in view of Kaufman does not teach that the external power electrode unit comprises a plurality of needle electrodes configured to move in a longitudinal direction of the handpiece, wherein the tips of the plurality of needle electrodes are configured to move down, penetrate an epidermal layer of a skin, and apply electrical energy to a dermal layer of a deep part of the skin, and after applying the electrical energy to the dermal layer of the deep part of the skin, move up to return to a position inside a housing of the external power electrode unit.
Zhang, however, teaches a micro-needle type multifunctional fat dissolving beautifying gun (Abstract; Fig. 1) comprising a plurality of needle electrodes (Fig. 1, puncture needle 101 of tubular electrode needle 201”) configured to move in a longitudinal direction of the handpiece, wherein the tips of the plurality of needle electrodes are configured to move down, penetrate an epidermal layer of a skin (Pg. 5, para. 5: “drive puncture needle 101 to move horizontally [i.e., a longitudinal direction of the gun] and pierce through skin”), and apply electrical energy to a dermal layer of the skin (Abstract: “… beautifying gun which effectively integrates the functions of radio frequency or high frequency electrical treatment, dissolved fat suction… selectively heat and tighten the deep fascia and dermis tissues in a puncture operation”), and after applying the electrical energy to the dermal layer of the deep part of the skin, move up to return to a position inside a housing of the external power electrode unit (Pg. 5, para. 5: “…puncture portion 1 is driven reversely to move, puncture needle 101 is made to return to operating space outer housing 801 inside”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kim in view of Nemeh in view of Kaufman such that the external power electrode unit comprises a plurality of needle electrodes configured to move in a longitudinal direction of the handpiece, wherein the tips of the plurality of needle electrodes are configured to move down, penetrate an epidermal layer of a skin, and apply electrical energy to a dermal layer of a deep part of the skin, and after applying the electrical energy to the dermal layer of the deep part of the skin, move up to return to a position inside a housing of the external power electrode unit. Making this modification would be useful for effectively avoiding the defects of large damage, complex operation and high cost of the existing method, reducing damage, saving the treatment time and reducing the treatment cost, as taught by Zhang (Abstract). The Examiner notes that making this modification would also provide “wherein each needle electrode of the plurality of needle electrodes has a tip configured to be positioned to oppose to the ground electrode unit, such that an oral mucous is positioned between the ground electrode unit and a tip end of the power electrode unit” since Kim’s power electrode unit is being modified to comprise the plurality of needle electrodes such that this positional arrangement would be achieved as in Kim’s Fig. 8-11.
Regarding claim 2, modified Kim teaches that at least one front tooth is configured to be placed on the first frame, at least one right molar is placed on the second frame, and at least one left molar is placed on the third frame, when the frame is inserted into a mouth (As best understood, such teeth placement is possible via the oral device 200 of Fig. 3 in Kim & Nemeh Fig. 3, device 300).
Regarding claim 3, modified Kim teaches the ground electrode unit is configure to be disposed in at least a portion between a lip and at least one front tooth, at least a portion between a right cheek mucosa and at least one right molar, and a portion between a left cheek mucosa and at least one left molar, when being inserted into a mouth (Nemeh’s electrode unit 320 covers entire gumline and thus would be capable of providing such a placement of the ground electrode, see Fig. 3, para. 82).
Regarding claim 6, modified Kim teaches at least one of the first frame, the second frame, and the third frame may include a first cover disposed at an outer side, a second cover disposed at an inner side, and a seating part interposed between the first cover and the second cover (Kim & Nemeh, Fig. 3, each provide such structural arrangements which amount to a mouth guard), and wherein the ground electrode unit is disposed on at least a portion of an outer side surface of the first cover or constitutes the at least a portion of the outer side surface of the first cover (Kim, Fig. 3, electrodes 210 are disposed on outer side of first cover).
Regarding claim 7, modified Kim teaches the frame includes a non-conductive material (Nemeh para. 105 describes manufacturing process for oral device 200 wherein a non-conductive material is provided, see para. 105, last 3 sentences), and the ground electrode unit is disposed on an intermediate portion of the outer side surface of the first cover or constitutes the intermediate portion of the outer side surface of the first cover such that an upper portion and a lower portion of the outer side surface of the first cover are exposed to an outside (Kim Fig. 3, electrodes 210 are on intermediate portion of outer surface of first cover, upper/lower portions of outer surface are exposed to outside), and wherein the seating part is configured to be stuck between a plurality of upper teeth and a plurality of lower teeth, when the seating part is inserted into the mouth (As best understood, such teeth placement is possible via the oral device 200 of Fig. 3 in Kim & Nemeh Fig. 3, device 300).
Regarding claim 10, modified Kim teaches an apparatus for skin treatment, the apparatus comprising: an electric control unit (Kim Fig. 1, main body 100; Fig. 2, control unit 155 within main body 100); a mouthpiece for skin treatment according to claim 1 (Fig. 3; see rejection of claim 1 above), which is electrically connected to the electric control unit (Fig. 2 depicts mouthpiece 200 connected to control unit 155); and a handpiece electrically connected to the electric control unit (Fig. 4, main body 100), wherein the external power electrode unit of the handpiece (Fig. 4, main electrode 116; see rejection of claim 1 above) is configured to receive power from the electric control unit (Fig. 2, main electrode 116 connected to and receive power via control unit 155) .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nemeh in view of Kaufman in view of Zhang, further in view of Guarraia et al. (US 2016/0158534) (hereinafter Guarraia).
Regarding claim 5, modified Kim teaches that a front portion of the first frame has a curvature (Kim & Nemeh, Fig. 3). Modified Kim does not teach wherein at least a portion of the second frame and the third frame has an area part having a height increased toward a rear portion compared to the front portion.
Guarraia, however, teaches devices for delivering non-invasive neuromodulation to a patient (Abstract) wherein a center of gravity of a mouthpiece can be moved to a posterior region of the motupiece by increasing the volume of the posterior region (e.g. by increasing the length, height, or width of the posterior region) until the volume of the posterior region is greater than the volume of the anterior region (Para. 77, last sentence). Guarraia also teaches that by providing the center of gravity within the posterior region of the mouthpiece, the mouthpiece will rest in the patient’s mouth, even in the absence of a biting force (Para. 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Kim such that at least a portion of the second frame and the third frame has an area part having a height increased toward a rear portion compared to the front portion. Making this modification would be useful for ensuring the mouthpiece will rest in the patient’s mouth, even in the absence of a biting force, as taught by Guarraia.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nemeh in view of Kaufman in view of Zhang, further in view of Tingey (US 2009/0048647).
Regarding claim 9, modified Kim does not teach an intaglio groove having a shape corresponding to a tooth shape of a wear is formed in the seating part. Tingey, however, teaches an oral device having an intaglio groove having a shape corresponding to a tooth shape of a wear formed in the seating part (Fig. 1 depicts grooves for each tooth). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Kim to include an intaglio groove having a shape corresponding to a tooth shape of a wear is formed in the seating part. Making this modification would be useful for providing a mouth piece with a comfortable fit, as taught by Tingey (Para. 23, 5th sentence).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest that the ground electrode unit covers at least 95% of the outer side surface of the first cover. Additionally, Applicant provides a criticality for this limitation in the form of expanding the area of the ground electrode unit, thereby covering all retaining ligaments, blood vessels, and intercellular fibrous tissues for treatment (Para. 80 of instant specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor (US 2011/0022126) discloses trigeminal nerve stimulation systems which use mouthpieces (Front Page).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792